     Case 2:17-cv-13443-JTM-JVM Document 17 Filed 10/11/18 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

GLENN LAUGA                                       CIVIL ACTION

V.                                                NO. 17-13443 “H”(1)

ST BERNARD PARISH




                                  JUDGMENT

     For reasons issued October 11, 2018 and filed herein (Doc. 16);

     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s

claims are DISMISSED WITH PREJUDICE.



       Signed in New Orleans, Louisiana, this 11th day of October, 2018.



                        ___________________________
                         JANE TRICHE MILAZZO
                     UNITED STATES DISTRICT JUDGE
